Title: To Benjamin Franklin from James Parker, 22 March 1765
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Woodbridge, March 22. 1765
Not one Word from you yet: No Packet since the December one arrived: But your Friends happily heard of your Arrival in England, by an Article of News brought by a Vessel to New York from Ireland. Otherwise, we should all have been in Pain and Distress about you till this Day: that News arrived 14 Days ago: I wrote you twice or thrice since your Departure containing the most material Things I knew about your Affairs, and presuming you have received them, I refer for their Contents to ’em. Mr. Foxcroft not yet come up from Virginia, tho’ momentarily expected: I went to Philadelphia, the 20th of February, and staid there thirteen Days, in which Time, I examined, and cast up, all the Accounts that I could in that Time. I expected to meet Mr. Foxcroft there, and staid a Day or two longer on that Account. I drew out a State of those Accounts, as far as they went, and expect to go again in a Week or two to proceed and shall then draw out and send you a general State of the Whole, according to your Orders.
Samuel Smith, Esqr of Burlington, has some Years since been composing a History of New Jersey: I had told him seven Years ago, if he had it printed by me, I would go to Burlington to do it. A few Weeks ago, he claim’d my Promise, and as I have not much Work here, and I was otherwise strongly invited thither, upon deliberating of it, I apprehended, that the Printing Materials of Ben: Mecom’s which were in my Store-Room in New York, if you wanted them for any Cause, they would be handier for you at Burlington than at Nyork, but that, if not, I would take them myself and pay you for them: They are indeed valued in B. Mecom’s Book, as they cost new, whereas they are not quite so: However, I apprehended, we should not differ about them; and if you did not chuse to let me have them, I could but allow you for the little Use I might make of them till called for. I went to New York, and this Day Week shipp’d them on board of a Sloop to go round by Water to Philadelphia, in order that they might not be bruised by Land Carriage. I hope they will get there safe tho’ this Month is a precarious Season, but as its but a little Way, I flatter myself they will be safe: tho’ alas! if they are lost, as I have not insured I shall be ruined. I have never yet had Ben: Mecom’s Book which he sent to you; there is a small Debt or two which I might get in: But you will now have an Opportunity to consult the other Creditors, and to give Orders accordingly: Nor do I know where that Book is: The rest of the Things, Books, &c. are still in the Store-Room: Benny Mecom says he gets a good deal of small Work, but does not print a News-paper, he may make shift to rub along, but I believe will never do any great Matter. As I have no Hopes of an great Help from Holt, but must pay all myself, while I have Strength left, I think to go to Burlington to work, as I have it proffered me, and no Work here, is the best Way I can do to extricate myself out of the Troubles and Debts due and expected from me, tho’ I have neither eat or drank them myself: The Governor is also desirous I should come there, in Hopes some Method may be contrived to bring the Post Rider that Way; for tho’ his Duty to you, will not let him make the Claims the former Governors made about the Riders coming thro’ the Places of their Residence, yet I never see him, but he complains of the great Disadvantage and Trouble it is to him. I don’t know, that any Thing can be effected by me especially as the Matters hereafter mentioned may very probably soon interfere: I shall take two or three of my Boys with me, and leave my Wife here, as also my Son with this Printing-Office if happily he may get or do as much Work as will maintain him. It is probable I shall finish in 5 or 6 Months, or perhaps sooner, unless more Work than I expect should offer; and if any such Encouragement should offer, it is not improbable but I may remove thither intirely: I shall qualify my Son to keep this little Post-Office here, whilst I am gone, and I can do all the Business of the Comptroller as well at Burlington as here, and I shall be handier there to step down to Philadelphia, to go on with your Accounts: If I can but rub along thro’ the present Difficulty, of which my Debts to you, and the Addition of this Printing Press, will be the chief, if not the only Ones including those to Mr. Strahan, and can but pay all off, I shall go off the Stage of Life Satisfied. I have had one smart Paroxysm of the Gout this Winter which has been an excessive hard one, but thank God, it did not last long, and I am now in pretty good Health again. I need not enter upon any other Subject at this Time than what follows on to’ther Side: except to tell you, that after about Six Weeks of the severest Cold and deepest Snow known in my Memory we had a slow moderate Thaw for three Weeks successively in the latter End of February, and first Week in March: But we have had smart Weather again for 10 Days past, and it Snows this Day very much, the Ground covered, and like a cold Storm: We were in Hopes of a pleasant early Spring: but it looks now Winter like every where. Abundance of Sheep have died this Winter past by the long Snow, as there was no coming at the Earth, which Sheep are peculiarly fond of. And I think to speak inginuously that a greater Measure of Poverty is really visible throughout this Country, than I have seen or known for many Years—God knows where it will end.
When I was at Philadelphia, Mrs. Franklin having received a Letter directed to you and Mr. Foxcroft, she opened it, and finding something in it that I was mentioned in, and Mr. Foxcroft not being come up, she permitted me to read that Part of it. The Letter was from Mr. Todd, Secretary to the General Office in England, and wrote by Order of the Post-Master General there: That Part, which related to me, as far as I remember, was to this Purport; “That it was expected I should remove to New-York to reside, (as well as Mr. Foxcroft) unless I should chuse rather to keep only the Place of D.P. Master at Woodbridge and that if so, you should not appoint another in my Stead without first having their Direction, &c.” Doubtless you will see a Copy of that Letter yourself: But between you and I, do give me Leave to make some Observations on the Matter. As to the Comptroller’s living in New-York if he has no other Business to support himself by, Eighty pounds Sterl. per Annum will not support him, even in the most frugal Manner, if he has any Family; or if single, he could save Nothing: And tho’ I could fall into some Business there, yet as I never had my Health there, I should rather forego it, than go thither; not that I would prefer the Place of D.P. Master at Woodbridge to it; for their Lordships as well as you might easily judge, whether the small Commissions of this Office, amounting to about a Guinea and a half per Annum, would not be a great Inducement for me to prefer this Place rather than that: But I am not Hypocrite enough to say one Thing, and think another; I confess, I should be willing to keep the Comptroller’s Office, while it shall please my Employers, and I can do it in such Places as it will suit my other Way of Living (and you can’t but be sensible, I can perform the Thing as well where I am, or at any other Place on the Post-Road, as at New-York) so whenever they shall think it inconsistent for me to keep it, without going to New-York, tho’ if I should go there, I could have no Assurance of its being lasting, I shall not make many Objections. As to any Thing else, (and I did not see all in the Letter) I can say little to; only so far should I be from preferring the Place of D.P.M. at Woodbridge, as three Quarters of the small Number of Letters that come into this Office, are for Amboy where I have frequently more Trouble to get the Letters, and afterwards more Trouble to get the Pay than the Whole is worth, to the Office of Comptroller, that if I am deprived of One; I should as certainly be deprived of the other; for the Whole of the Letters that come into this Office (perhaps £8 per An. Sterl. the highest) would be less benificial, considering the Trouble of carrying them so far, and rising out of my Bed three Nights every Week, at 3 or 4 o Clock in the Morning than it would be to wander round the Country picking up old Rags, and commencing Rag-Man: And indeed, this I can aver for Truth, that whilst I have had it, I always lost considerably more than my Commissions, yet whilst I have the Place of Comptroller, which has an adequate Reward to it, I am willing to keep the Post-Office at Woodbridge, even if I had less than I have: for indeed the Commissions are so trifling as scarcely to be worth considering: Perhaps I have been blamed, or blame-worthy for speaking my Opinion too freely, but I can’t help it: If you take the Comptroller’s Commission from me, I have nothing to say against your Pleasure in it, but I could not accept of the Place of D.P. Master of Woodbridge after it, because it would not be worth taking by any Body: There is not a small D.P. Master in all the small Offices but are weary of it, now the Priviledge of franking is taken away, and there is not one small Office on the Road, under equal Disadvantages with this, as the Chief are for Amboy, which you know is near four Miles distant. I shall always be glad to serve both my King and Country, and you; But neither of them can expect me to do it, to my Loss. I have hitherto endeavoured to do all in my Power, with Honesty and Integrity, and shall be glad to continue, but if thought inconsistent I have no more to say.
I have now wrote a long Epistle, perhaps it may be as tiresome for you to read it, as for me to write it: so to ease us both, I conclude with all our Respects Your most obliged Servant
James Parker
P.S. April 2. 1765.
No Packet yet arrived, the printing Materials which I shipp’d round, are arrived safe at Burlington, and I am going to set off for that place: as soon as the Roads will let me; for we have had a dreadful Storm of Snow, the 23d and 24th of March, of upwards of two Feet deep on a Level, and cold and wet: It is now going off, with a Thaw. But the Wind has got about to the North-East, and like for Cold and Wet again. This is design’d to go by a Merchantman, and by Favour of our Friend Hugh Hughes’s Son-in-Law: I have not heard yet that Mr. Foxcroft is arrived at Philadelphia tho’ as he is momentarily expected, you may hear from him before this reaches you.
 
Endorsed: J Parker March 22 and April 2. 1765
